Order filed July 09, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00188-CV
                                 ____________

                        RICARDO TIJERNIA, Appellant

                                         V.

   ROBERT WYSONG AND HOUSTON INTERNATIONAL AIRCRAFT
                  SUPPORT, INC., Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-14628


                                     ORDER

      The reporter’s record in this case was due March 23, 2015. See Tex. R.
App. P. 35.1. On March 31, 2015, this court ordered the court reporter to file the
record within 30 days. On April 30, 2015, the court reporter filed a motion for
extension of time to file the record which was granted until June 01, 2015. On
June 01, 2015, the court reporter filed a second motion for extension of time to file
the record which was granted until July 01, 2015, with no further extensions.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Amanda King, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Amanda King
does not timely file the record as ordered, we will issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM




                                           2